Per Curiam.
Appellee was driving an automobile easterly on Crystal street, North Arlington, and on reaching Ridge road saw a *836trolley car approaching from the north. His automobile was then about ten feet from the tracks. He placed his car in low speed and proceeded to cross, and the trolley car then increased its speed. When he first saw the trolley it was about seventy-five feet distant. Finding that the trolley had increased its speed and that he could not safely pass in front of it, appellee turned his automobile to the right and was struck or side-swiped by the trolley, and his automobile damaged, for which he brought .suit and obtained a verdict and judgment. This judgment is attacked because it is said the trial court erred in refusing to nonsuit and direct a verdict upon the ground that there was no negligence established against appellant, and that appellee’s negligence was either the sole cause of the happening or contributed thereto.
From the proofs adduced, however, both of these matters presented questions to be determined by the jury, and therefore, as there was no trial error, the judgment below will be affirmed, with costs.